Case 0:18-cv-61047-UU Document 35 Entered on FLSD Docket 11/08/2018 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   FT. LAUDERDALE DIVISION

                     CASE NO.: 18-61047-CIV-UNGARO/O’SULLIVAN

   UNITED STATES OF AMERICA,

                  Plaintiff,

                           v.

   US STEM CELL CLINIC, LLC, a Florida
   limited liability company,
   US STEM CELL, INC., a Florida profit
   corporation, and
   KRISTIN C. COMELLA and
   THEODORE GRADEL, individuals,

                  Defendants.

                                   INTERIM STATUS REPORT

        Plaintiff, the UNITED STATES OF AMERICA (“Plaintiff” or the “United States”) and

 Defendants US STEM CELL CLINIC, LLC, US STEM CELL, INC., KRISTIN C. COMELLA,

 and THEODORE GRADEL (“Defendants”) (Plaintiff and Defendants are collectively referred to

 as the “Parties”), by and through undersigned counsel hereby file this Interim Status Report

 pursuant to the Court’s Scheduling Order for Pretrial Conference and Trial (D.E. 20).

                          RESPONSES TO THE COURT’S QUESTIONS

    1. Have all the defendants been served and answered the complaint? If not, state the
       reason(s) for the failure to do so.

        All defendants have been served and answered the complaint. See D.E. 5, 6, 7, 8, 26.

    2. If this is a class action, has a motion for class certification been filed? If so, what is
       its status?

        Not applicable.
Case 0:18-cv-61047-UU Document 35 Entered on FLSD Docket 11/08/2018 Page 2 of 6



    3. If discovery is not closed, what is the parties’ agreed upon plan for the completion of
       discovery by the deadline, including but not limited to the exchange of all relevant
       electronically stored information?

       The Parties are proceeding with discovery in accordance with the Court’s Scheduling
       Order For Pretrial Conference and Trial (D.E. 29) and their Joint Planning and
       Scheduling Report (D.E. 22), their Joint Plan For Discovery of Electronically Stored
       Information (“ESI”) (D.E. 23) and their Joint Response to Order to Show Cause (D.E.
       28). The Parties have exchanged requests for interrogatories and admissions. Responses
       to those requests are due by December 2, 2018. The Parties anticipate that all Phase 1
       discovery will be completed by December 2, 2018. At that time, Phase 2 Discovery
       begins and the Parties may request documents to be produced and may serve deposition
       notices. See D.E. 29. The Parties have previously submitted to the Court their joint plan
       regarding discovery of electronically stored information. See D.E. 23.

    4. Are there any motions or discovery disputes pending? If so, indicate the status of
       each separately.

       There are currently no pending motions or discovery disputes pending.

    5. Have the parties filed their Notice of Selection of Mediator as required by the
       Court's Order of Referral to Mediator?

       Yes. See D.E. 31, 33.

    6. Have the parties agreed to a place, date and time for mediation and has the lead
       attorney for the plaintiff(s) completed the form Order Scheduling Mediation and
       submitted it to the Court? If not, state the reason(s) for the failure to do so.

       Yes. See D.E. 33, 34.

    7. Have the parties engaged in informal settlement negotiations? If so, explain the
       extent of the negotiations. If not, explain the reason(s) for the failure to do so.

       The Parties engaged in extensive negotiations prior to Plaintiff filing its Complaint.
       Plaintiff tendered to Defendants a proposed Consent Decree outlining the terms upon
       which Plaintiff would agree to enter into a settlement. Counsel for Defendants tendered a
       formal presentation to counsel for Plaintiffs. At this juncture, it does not appear that
       settlement is likely.

    8. If the case is less than five days to try, have the parties conferred and have they
       agreed to trial before a U.S. Magistrate Judge, wherein a date certain for trial may
       be given?

       The Parties have conferred but do not consent to trying the case before a U.S Magistrate
       Judge.



                                               2
Case 0:18-cv-61047-UU Document 35 Entered on FLSD Docket 11/08/2018 Page 3 of 6



  DATED: November 8, 2018                         Respectfully Submitted,

  By: s/ Isaac J. Mitrani                         ARIANA FAJARDO ORSHAN
        Isaac J. Mitrani                          UNITED STATES ATTORNEY
        Florida Bar No. 348538
        Mitrani, Rynor, Adamsky & Toland,         By: s/ James A. Weinkle
        P.A.                                              JAMES A. WEINKLE
        301 Arthur Godfrey Road, Penthouse                Assistant United States Attorney
        Miami Beach, FL 33140                             Florida Bar No. 0710891
        Tel: 305.358.0050                                 99 N.E. 4th Street, Suite 300
        Fax: 305.358.0550                                 Miami, Florida 33132
        eMail: Imitrani@mitrani.com                       Tel.: 305.961.9290
                                                          Fax: 305.530.7139
                                                          Email: James.Weinkle@usdoj.gov
  Todd A. Harrison (admitted pro hac vice)
   Email: taharrison@venable.com                  JOSEPH H. HUNT
                                                  Assistant Attorney General
  Todd H. Halpern (admitted pro hac vice)
   Email: thhalpern@venable.com                   JAMES M. BURNHAM
                                                  Deputy Assistant Attorney General
  Stephen R. Freeland (admitted pro hac vice)     Civil Division
   Email: srfreeland@Venable.com
                                                  GUSTAV W. EYLER
  Mary M. Gardner (admitted pro hac vice)         Acting Director
   Email: mmgardner@venable.com                   Consumer Protection Branch

  VENABLE LLP                                     ALAN PHELPS
  600 Massachusetts Avenue NW                     Assistant Director
  Washington, DC 20001
                                                  By: s/ Roger J. Gural
  Attorneys for Defendants                               ROGER J. GURAL
  US Stem Cell Clinic, LLC, US Stem Cell, Inc.,          Trial Attorney
  Kristin C. Comella and Theodore Gradel                 Consumer Protection Branch
                                                         United States Department of Justice
                                                         P.O. Box 386
                                                         Washington, DC 20044
                                                         Tel.: 202.307.0174
                                                         Email: roger.gural@usdoj.gov

                                                  Counsel for United States of America

                                                  Of Counsel:

                                                  ROBERT P. CHARROW
                                                  General Counsel



                                              3
Case 0:18-cv-61047-UU Document 35 Entered on FLSD Docket 11/08/2018 Page 4 of 6



                                           STACY CLINE AMIN
                                           Chief Counsel
                                           Food and Drug Administration
                                           Deputy General Counsel

                                           PERHAM GORJI
                                           Deputy Chief Counsel for Litigation

                                           MICHAEL D. HELBING
                                           Associate Chief Counsel for Enforcement
                                           Department of Health and Human Services
                                           Office of the General Counsel

                                           Of Counsel for United States of America




                                       4
Case 0:18-cv-61047-UU Document 35 Entered on FLSD Docket 11/08/2018 Page 5 of 6



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 8, 2018, I electronically filed the foregoing
 document with the Clerk of the Court using CM/ECF.I also certify that the foregoing document is
 being served this day on all counsel of record identified on the attached Service List via
 transmission of Notices of Electronic Filing generated by CM/ECF.



                                                   s/ Roger J. Gural
                                                     ROGER J. GURAL




                                               5
Case 0:18-cv-61047-UU Document 35 Entered on FLSD Docket 11/08/2018 Page 6 of 6



                                            SERVICE LIST

 Roger J. Gural                                     Isaac J. Mitrani
 Trial Attorney                                     Mitrani, Rynor, Adamsky & Toland, P.A.
 Consumer Protection Branch                         301 Arthur Godfrey Road, Penthouse
 United States Department of Justice                Miami Beach, FL 33140
 P.O. Box 386
 Washington, DC 20044                               eMail: Imitrani@mitrani.com

 eMail: Roger.Gural@usdoj.gov                       Counsel For Defendants

 Counsel for United States of America

 James A. Weinkle                                   Todd A. Harrison (admitted pro hac vice)
 Assistant United States Attorney                    Email: taharrison@venable.com
 Office of the United States Attorney               Todd H. Halpern (admitted pro hac vice)
 99 N.E. 4th Street, Suite 300                       Email: thhalpern@venable.com
 Miami, FL 33132                                    Stephen R. Freeland (admitted pro hac vice)
                                                     Email: srfreeland@Venable.com
 eMail: James.Weinkle@usdoj.gov                     Mary M. Gardner (admitted pro hac vice)
                                                     Email: mmgardner@venable.com
 Counsel for United States of America               VENABLE LLP
                                                    600 Massachusetts Avenue NW
                                                    Washington, DC 20001

                                                    Counsel for Defendants US Stem Cell Clinic, LLC, US
                                                    Stem Cell, Inc., Kristin C. Comella and Theodore
                                                    Gradel
 Of Counsel for United States of America:

 Stacy Cline Amin
 Chief Counsel
 Food and Drug Administration

 Perham Gorji
 Deputy Chief Counsel for Litigation

 Michael D. Helbing
 Associate Chief Counsel for Enforcement
 United States Dept. of Health and Human Services
 Office of the General Counsel
 White Oak 31, Room 4426A
 10903 New Hampshire Avenue
 Silver Spring, MD 20993-0002




                                                    6
